Exhibit 10.23

[Name of Employee]

PERFORMANCE SHARE AGREEMENT

THIS AGREEMENT, made in Fairlawn, Ohio as of                          , 20    ,
by and between OMNOVA Solutions Inc., an Ohio corporation (the “Company”) and
the undersigned employee of the Company (“Employee”);

WHEREAS, the Company maintains the OMNOVA Solutions Second Amended and Restated
1999 Equity and Performance Incentive Plan (the “Plan”), which is incorporated
into and forms a part of this Agreement, and the Employee has been selected by
the Compensation and Corporation Governance Committee of the Company’s Board of
Directors (the “Committee”), which committee is charged with administering the
Plan, to receive a Performance Share Award under the Plan;

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee, as
follows:

1. Definitions. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

 

  (a) The “Employee” is [name].

 

  (b) The “Grant Date” is [date].

 

  (c) The number of “Performance Shares” shall be up to a maximum of
                     shares. “Performance Share” means a bookkeeping entry that
records the equivalent of one Common Share awarded pursuant to this Agreement
and the Plan. The “Performance Period” is the period beginning on December 1,
20    , and ending on November 30, 20    .

Any defined term used in this Agreement but not otherwise defined herein shall
have the meaning given such term in the Plan.

2. Award. Subject to the terms of this Agreement and the Plan, the Employee is
hereby granted the number of Performance Shares as set forth in paragraph 1.

3. Settlement of Awards. The Company shall deliver to the Employee one share of
OMNOVA Solutions Common Stock, par value $.10 per share (“Common Share”) (or
cash equal to the Market Value per Share, as defined in the Plan) for each
Performance Share earned by the Employee, as determined in accordance with the
provisions of Exhibit 1, which is attached to and forms a part of this
Agreement. The earned Performance Shares payable to the Employee in accordance
with the provisions of this paragraph 3 shall be paid solely in Common Shares,
solely in cash based on the trailing 200-day average closing price per share of
OMNOVA Common Stock on the New York Stock Exchange (determined as of the first
business day next following the last day of the Performance Period), or in a
combination of the two, as determined by the Committee in its sole discretion,
except that cash shall be distributed in lieu of any fractional Common Shares.

4. Time of Payment. Except as otherwise provided in this Agreement, payment of
Performance Shares earned in accordance with the provisions of paragraph 3 will
be delivered as soon as practicable after the end of the Performance Period but
not later than two and one-



--------------------------------------------------------------------------------

half months following the conclusion of such Performance Period; provided,
however, that prior to payment, the Committee must certify the Performance Goals
set forth in Exhibit 1 that have been achieved.

5. Retirement, Disability, or Death during Performance Period. If the Employee
experiences a Separation from Service during the Performance Period because of
the Employee’s retirement, disability, or death, the Employee shall be entitled
to a prorated value of the Performance Shares earned in accordance with Exhibit
1, determined at the end of the Performance Period, and based on the ratio of
the number of months the Employee is employed during the Performance Period to
the total number of months in the Performance Period.

Consistent with past practice, the term “retire” or “retirement” shall mean a
Separation from Service from the Company at a time when the employee meets the
age and/or years of service criteria which would make the employee eligible to
commence immediately receiving retirement benefits from the OMNOVA Solutions
Inc. Consolidated Pension Plan (the “Pension Plan”), whether or not a
Participant in the Pension Plan. “Disability” means either (a) the Participant
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a period of at least 12 months
(which shall be evidenced by the written determination of a qualified medical
doctor selected by the Board or its designee and specifying the date upon which
such disability commenced), or (b) the Participant, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, is receiving income replacement benefits for a period exceeding six
months under an accident and health plan covering employees of the Company.

6. Separation from Service of Employment during Performance Period. If the
Employee experiences a Separation from Service (as defined under the Plan)
during the Performance Period for any reason other than the Employee’s
retirement, disability, or death, the Performance Shares granted under this
Agreement will be forfeited on the date of such Separation from Service
Separation from Service.

7. Change In Control. (a) If the Employee experiences a Separation from Service
within two years following a Change in Control either involuntarily (other than
for death, disability, retirement or cause) or voluntarily pursuant to
Section 3(b) of a Severance Agreement between the Employee and the Company, the
Employee shall be entitled to immediate payment of (a) any Performance Shares
due to him at the time of his termination for any Performance Period already
completed, and (b) a prorated number of Performance Shares for each Performance
Period which has not been completed at the time of his Separation from Service,
calculated using the “target” attainment of Performance Goals for that portion
of any Performance Period not completed and prorated based on the ratio of the
number of months the Employee is employed during the Performance Period through
the date of his Separation from Service. Notwithstanding the provisions of
paragraph 3, the value of Performance Shares earned in accordance with the
foregoing provisions of this paragraph 7 shall be delivered to the Employee in a
lump sum cash payment as soon as practicable following his Separation from
Service, with the value of a Performance Share equal to the Market Value per
Share as of the Employee’s Separation from Service date.

(b) For purposes of this Agreement, “Change in Control” shall mean the
occurrence during the term of this Agreement of any of the following events,
subject to the provisions of Section (7)(b)(vi) hereof:



--------------------------------------------------------------------------------

(i) a change in the ownership of the Company, such that any one person, or more
than one person acting as a group (as determined under Section 409A of the Code
and the related regulations), acquires ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company; or

(ii) a change in the effective control of the Company, such that either:

(A) any one person, or more than one person acting as a group (as determined
under Section 409A of the Code and the related regulations), acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or

(B) a majority of members of the Board is replaced during any 12-month period by
Directors whose appointment or election is not endorsed by a majority of the
members of the Board before the date of the appointment or election in
accordance with the provisions of Treasury Regulation Section 1.409A-3(i)(5); or

(iii) a change in the ownership of a substantial portion of the Company’s
assets, such that any one person, or more than one person acting as a group (as
determined under Section 409A of the Code and the related regulations), acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than 50 percent of the total
gross fair market value of all of the assets of the Company immediately before
such acquisition or acquisitions; or

(iv) the Board determines that any of the events described in Section 7(a),
(b) and (c) will occur, or is likely to occur, and that it is in the best
interests of the Company and its shareholders and will serve the intended
purposes of the Plan for the Board to render such a determination and trigger
the protections and benefits afforded by the Plan and any grant hereunder with
respect to a Change in Control, unless such determination is subsequently voided
by the Board with a determination that such event will not occur or is not
likely to occur prior to the time that any benefits would be payable under the
Plan and any grant hereunder as a result of such initial determination.

8. Restrictions on Transfer. All rights to payment of Performance Shares shall
be nontransferable other than by will or by the laws of descent and distribution
in accordance with Section 9.

9. Beneficiary Designation. Employee may designate any beneficiary or
beneficiaries (contingently or successively) to whom Performance Shares are to
be paid if Employee dies during the Performance Period (or prior to receiving
the payment of any Performance Shares earned for a Performance Period completed
prior to his death), and may at any time revoke or change any such designation.
Absent such designation, any payment due to Employee under this Agreement upon
Employee’s death will be payable to Employee’s estate.



--------------------------------------------------------------------------------

The designation of a Beneficiary will be effective only when Employee has
delivered a completed Designation of Beneficiary form to the Company’s
Secretary. A successive designation of Beneficiary will revoke a prior
designation.

10. Withholding of Taxes. If Performance Shares awarded and earned pursuant to
this Agreement are paid in Common Shares, then any taxes which the Company
determines are required to be withheld upon payment of such Common Shares will
be satisfied by the Company withholding from the Common Shares otherwise
deliverable to Employee such number of shares as has a fair market value equal
to the minimum amount required to be withheld to satisfy Employee’s tax
withholding obligation. The fair market value of each Common Share will be equal
to (i) the closing price of Common Shares on the New York Stock Exchange on the
date the Committee certifies the achievement of the Performance Goals (and,
accordingly, the Performance Shares earned for the Performance Period), or if
none were then traded, the last prior day on which Common Shares were so traded,
or (ii) if clause (i) does not apply, the fair market value of the Common Shares
as determined by the Board. If Performance Shares awarded and earned pursuant to
this Agreement are settled in cash, the Company shall deduct from any payment
made any federal, state or local taxes of any kind required by law to be
withheld with respect to such payments or take such other action as may be
necessary in the opinion of the Company to satisfy all obligations for the
payment of such taxes.

11. Successors. This Agreement shall be binding upon, and inure to the benefit
of, the Company and its successors and assigns, and upon any person acquiring,
whether by merger, consolidation, purchase of assets or otherwise, all or
substantially all of the Company’s assets and business.

12. Disputes. The Board shall have full and exclusive authority to determine all
disputes and controversies concerning the interpretation of this Agreement by a
majority vote of the directors then in office.

13. Notices. All written notices and communications directed to the Company
pursuant to this Agreement must be addressed to OMNOVA Solutions Inc., 175 Ghent
Road, Fairlawn, Ohio 44333-3300; Attention: Secretary. All communications
directed to Employee pursuant to this Agreement will be mailed to the Employee’s
current address as recorded on the payroll records of the Company.

14. Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Employee from the office of the Secretary of the
Company.

15. Governing Law. To the extent not preempted by federal law, this Agreement
will be governed by and interpreted in accordance with the laws of the State of
Ohio.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of the Company and by the Employee as of the     th day of
                          20    .

 

OMNOVA Solutions Inc. By:       Kevin M. McMullen   Chairman and Chief Executive
Officer

 

Agreed to and accepted:    Employee*

 

Sign and return one copy by                          , 20     to OMNOVA
Solutions Inc., 175 Ghent Road, Fairlawn, Ohio 44333-3300; Attention: Secretary.



--------------------------------------------------------------------------------

EXHIBIT 1

PERFORMANCE GOALS

1. Purpose. The purpose of this Exhibit 1 is to set forth the Performance Goals
that will be applied to determine the amount of the award to be made under the
terms of the attached Performance Share Agreement (the “Agreement”). This
Exhibit 1 is incorporated into and forms a part of the Agreement.

2. Performance Goals. The Performance Goals shall be as follows:

 

                                  

3. Amount of Award. The amount distributable to the Employee under the Agreement
shall be determined in accordance with the following schedule:

 

Performance Shares    Cash Payout*

Threshold

  

Target

  

Max

  

Threshold

  

Target

  

Max

                   %        %        %                *Percent of average annual
compensation (base + EICP bonus) over performance period)